Citation Nr: 1134645	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  03-25 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure or as secondary to service-connected diabetes mellitus and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes that the Veteran submitted additional evidence with his July 2011 Informal Hearing Presentation (IHP) with a waiver of consideration by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c).  On remand, the AOJ will have an opportunity to review this newly submitted evidence before readjudicating the claim.  

In April 2009, March 2010, and November 2010, the Board remanded the Veteran's claim.  The Appeals Management Center (AMC) continued the previous denial of the claims in December 2009, August 2010, and May 2011 supplemental statements of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In his July 2011 IHP, the Veteran contended that his hypertension, in addition to being related to his military service and service-connected diabetes mellitus, is alternatively secondary to his service-connected PTSD.  In this connection, the Veteran submitted a medical article dated in April 2011 which states that "[s]ignificant health problems are also more likely to occur in individuals with PTSD than in those without the disorder, particularly hypertension..."

The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses].  However, the medical article submitted by the Veteran is of a general nature and does not contain any information or analysis specific to the Veteran's case.  Additionally, the Court has held on several occasions that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

There is no medical opinion of record which suggests a relationship between the Veteran's hypertension and his service-connected PTSD.  In light of the foregoing, the Board is of the opinion that a clarifying medical opinion would be probative in ascertaining whether the Veteran's hypertension is related to his service-connected PTSD.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2010) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

If another VA examination is deemed necessary, the Veteran must be advised of the importance of reporting to that examination, and of the possible adverse consequences, of failing to so report.  See 38 C.F.R. § 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who examined the Veteran in December 2010.  The examiner should again review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension disability is either (1) caused or (2) aggravated (i.e. permanently worsen beyond the normal progression of the disability) by the Veteran's service-connected PTSD.  If the examiner finds that the hypertension disability is aggravated by the service-connected PTSD, then he should quantify the degree of aggravation, if possible.

The examiner should indicate in his/her report whether or not the claims file was reviewed.  The physician should specifically note a review of all prior VA examinations, as well as the medical article received by VA in July 2011 and include a discussion of the relevance, if any, that the article has on the issue of service connection.  

A rationale for all opinions expressed should be provided.  If the physician determines that an examination of the Veteran is necessary, an examination should be scheduled.  A report should be prepared and associated with the Veteran's VA claims folder.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

2. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



